IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                        :
                                            :
v.                                          :   No. 1763 C.D. 2014
                                            :
Simeon Robinson,                            :
                           Appellant        :


                                AMENDING ORDER

             NOW, this 15th day of September, 2015, upon consideration of
appellee’s application for clarification, it is hereby ordered that the opinion filed
with this Court, dated August 27, 2015, is amended to reflect the addition of the
word “not,” so that the fourth full-sentence on page 9 of the opinion shall read:
“The Act did not impose upon the City an obligation to re-post and re-serve the
Sale Petition following its initial service.”
             A corrected copy of the opinion and order is attached.




                                  P. KEVIN BROBSON, Judge